DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Rejections Under 35 USC 112
The examiner had rejected the claims under 35 USC 112 on the basis that it seemed unreasonable for an ATM to identify its own sorting errors. In brief, the examiner argued that if an ATM could sense an incorrect placement, it wouldn’t make the incorrect placement in the first place.

With the help of the applicant’s response, the examiner now sees that the specification shows some support for this capability.

(1) In paragraph [0061], the applicant presents the possibility that in a case of a user inserting a check, a cash bill is stuck under the check without the user’s knowledge. During check processing, the cash bill may be sensed and this condition can be flagged for later evaluation during servicing.
Existing sensors designed for optically analyzing a check could serve this purpose.



In this scenario, an item tracker would pick up the misplacement. Although the specification says little on the features of the item tracker, presumably it would have the sensors needed to track the item. What is clear from the specification is that the item tracker is a separate system within the machine. The applicant has further amended the claims in the 9/3/2021 amendment to further emphasize that the item tracker is a separately operating system that determines misplaced items. 

(3) The examiner concedes that a machine does not have to be configured to spit out misplaced items. They could instead be captured and the misplacement can be fixed/rectified a the time of ATM servicing.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The applicant’s arguments and explanation of particular teachings in the specification have been considered and were persuasive. The rejections under 35 USC 112 are withdrawn. See the above discussion. There being no remaining rejections, all claims are allowed.

Regarding independent claim 1, the prior art fails to teach or fairly suggest a system for tracking and processing items associated with an automated machine, the system comprising: an automated machine, the automated machine comprising: one or more secure item storage units; one or more computer processors; a memory; a maintenance application stored in the memory of the automated machine, executable by the one or more computer processors of the automated machine, and configured for: receiving a request from a maintenance provider to initiate a maintenance appointment; receiving a maintenance security code from the maintenance provider; validating the maintenance provider in response to receiving the maintenance security code; in response to validating the maintenance provider, providing the maintenance provider with access to the one or more secure item storage units; determining that at least one item is misplaced in at least one of the one or more secure item storage units, via an item tracker; and displaying misplacement information associated with misplacement of the at least one item to the maintenance provider.

Each of the other two independent claims, 9 and 17, contains similar limitations and are similarly not taught or suggested in the prior art.

The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DANIEL A HESS/Primary Examiner, Art Unit 2876